EXHIBIT 32.1 WORLDNET, INC. OF NEVADA CERTIFICATION OF PERIODIC REPORT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 18 U.S.C. Section 1350 The undersigned executive officer of WorldNet, Inc. of Nevada certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: • the annual report on Form 10-K of the Company for the year ended December 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and • the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 22, 2013 By: /s/ Donald R. Mayer Donald R. Mayer Principal Executive Officer Principal Financial Officer
